Case: 12-13973    Date Filed: 03/14/2013   Page: 1 of 5

                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13973
                            Non-Argument Calendar
                          ________________________

                           Agency No. A096-012-323


HENRY VARGAS PERDOMO,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________
                                (March 14, 2013)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Henry Vargas-Perdomo seeks review of the Board of Immigration Appeals’

(“BIA”) dismissal of his appeal from the Immigration Judge’s (“IJ”) denial of his
              Case: 12-13973    Date Filed: 03/14/2013   Page: 2 of 5

application for special rule cancellation of removal based on the determination that

he was never the spouse to a lawful permanent resident. On appeal, Vargas-

Perdomo argues that, in denying his application for special rule cancellation of

removal, the IJ erred by determining that his prior marriage never existed and that

he was not a spouse of a lawful permanent resident because a Florida court had

annulled his marriage. After careful review, we deny the petition.

      We review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001).   To the extent that the BIA’s determination was based on a legal

determination, we review de novo. Delgado v. U.S. Att’y Gen., 487 F.3d 855, 860

(11th Cir. 2007). In a case like this one, where the BIA issues a single-judge, non-

precedential decision and does not rely on any precedent in reaching its decision,

we do not give the decision any deference under Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837 (1984). See Quinchia v. U.S. Att’y Gen.,

552 F.3d 1255, 1258 (11th Cir. 2008) (holding that a single-judge, non-

precedential BIA opinion is not entitled to Chevron deference where it does not

rely on existing BIA or federal court precedent).

      Under 8 U.S.C. § 1229b(b)(2), which provides a “special rule for battered

spouse or child” aliens, the Attorney General has discretion to cancel the removal

                                         2
              Case: 12-13973     Date Filed: 03/14/2013   Page: 3 of 5

of an alien who demonstrates: (1) the alien has been battered or subjected to

extreme cruelty by a spouse or parent who is or was a lawful permanent resident;

(2) continuous physical presence in the United States for at least three years

preceding the date of the application; (3) good moral character during that period;

(4) a lack of certain criminal convictions; and (5) that removal would result in

extreme hardship to the alien, the alien’s child, or the alien’s parent. 8 U.S.C. §

1229b(b)(2)(A).

      In Florida, a marriage may be annulled by a party who was the victim of a

marriage ceremony procured by fraud and deception of the other party, and when

the marriage had not been consummated. Cooper v. Cooper, 163 So. 35, 37 (Fla.

1935). A marriage procured by fraud generally is voidable only, and thus, is valid

and binding on the parties until annulled by a court of competent jurisdiction.

Tyson v. State, 90 So. 622, 623 (Fla. 1922). However, when a marriage is void, it

is treated as if no marriage had ever taken place. See Kuehmsted v. Turnwall, 138

So. 775, 777 (Fla. 1932).      Regardless of whether state law indicates that an

annulment rendered a marriage void or voidable, the BIA has provided that in

some cases, under the relation back doctrine, the annulment of a voidable marriage

may be treated as if the marriage never existed if “the purposes of justice are

deemed to require.” See Matter of T—, 8 I. & N. Dec. 493, 496 (BIA 1959).

                                         3
              Case: 12-13973     Date Filed: 03/14/2013   Page: 4 of 5

       As an initial matter, we are only reviewing the BIA’s final decision in this

case since the BIA did not expressly adopt the IJ’s decision. See Al Najjar, 257

F.3d at 1284.     Further, because the BIA’s decision is a single-judge, non-

precedential opinion, and the BIA did not rely upon a precedential opinion, we do

not owe the BIA’s opinion Chevron deference. See Quinchia, 552 F.3d at 1258.

       Regardless, the BIA did not err in denying Vargas-Perdomo’s application for

special rule cancellation of removal. We recognize that under Florida law, a

marriage procured by fraud is generally voidable, and thus, is valid until the time it

is annulled. Tyson, 90 So. at 623. Despite this general rule, however, a Florida

state court declared in a Final Judgment of Annulment that upon the annulment of

Vargas-Perdomo’s marriage his status was restored to “never married.” Since the

Florida court specifically declared that Vargas-Perdomo was “never married,” as a

legal matter, there never was any marriage in existence between Vargas-Perdomo

and his now annulled former spouse. Kuehmsted, 138 So. at 777. It therefore

follows that Vargas-Perdomo was never the spouse of a lawful permanent resident,

which is one of the requirements for special cancellation of removal under the

statute.   See 8 U.S.C. § 1229b(b)(2)(A).         Because he does not meet this

requirement, the BIA did not err in finding him statutorily ineligible for special

rule cancellation of removal.

                                          4
     Case: 12-13973   Date Filed: 03/14/2013   Page: 5 of 5

PETITION DENIED.




                              5